DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Status of Claims
Claims 1-16 remain pending in this application and are in condition for allowance.  
Information Disclosure Statement
The information disclosure statement filed on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 01/14/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 1. A method of producing a medical connector comprising a first body capable of being connected to a medical infusion line and having an elongated tubular element comprising: a first extremity portion and a second extremity portion and having a extremity that is opposed to a  extremity between the first body and the second body extremity portion threaded connecting a medical connector and the second extremity portion having a second threaded medical connector to be connected to a syringe without a needle or other medical device provided with a female Luer connector, the overmolding of the second body onto the first body such that the second body covers extends the second open extremity  threaded surrounded by the the between of the intermediate portion and the part of the elongated tubular element, a second portion of the second body formed to cover surrounded by the intermediate portion the , the second portion formed to extend beyond the 
Claim 2. The method  according to claim 1, wherein the first extremity portion is a cup-shaped portion and the first threaded portion is provided on an inner wall of the shaped portion, the first open extremity formed the cup-shaped formed within the second threaded the second portion  of the formed to overlap 
Claim 3. The method according to claim 2, wherein the first open extremity of the elongated tubular element extends threaded 
Claim 5. The method according to claim 1, wherein a material defining the second body connecting the first portion and the second portion of the second body is formed between the first threaded portion and the intermediate portion in at least one opening. 
Claim 6. The method according to claim 1, wherein the first open extremity a cup-shaped portion and the first threaded extremity portion is formed the cup-shaped portion, the first open extremity of the elongated tubular element being formed the first threaded extremity 
Claim 7.  The method according to claim 1, wherein the second open extremity of the is formed first body formed to overlap the 
Claim 8.  The method according to claim 1, wherein the second portion of the second body is formed to cover by being placed in the between the wall of the intermediate portion and the elongated tubular element
Claim 9.  The method according to claim 8, wherein the part of the elongated tubular element is formed to have a shape and includes the 
Examiner’s Statement of Reason for Allowance
Claims 1-16 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record Fangrow et al. (Pub. No. 2008/0287920) is the closest prior art but does not teach or otherwise render obvious in combination with all claim limitations: “the method comprising overmolding a second body on to the first body to form a single piece between the first body and the second body . . .  the overmolding of the second body onto the first body such that the second body covers
Fangrow et al. teaches injection molding (see [0151] components of a medical device) comprising a medical connector (Fig. 1) comprising a first rigid body (10) and a second body (21) associated with the first rigid body (10), the first rigid body (10) capable of being connected to a medical infusion line (13, see Fig. 8) and having an elongated tubular element (22) in which there is a conduit opening (lumen of 22) opposed first open and second open (see Fig. 8).  It should be noted that 22 does not have first and second open extremities in that only portion 56 is an extremity of 22 and the other end of 22 which is at 54 in Fig. 8 is not an extremity.  It should also be noted that while element 10 has a threaded portion 26, 10 does not have a second threaded portion.  Further, Fangrow et al. teaches that 10 may be connected to a female luer connector 210, a syringe and needle but does not teach that the female luer connector, syringe or needle is formed of a yielding material covers a part of the elongated tubular element and wherein a first portion of the female luer connector, syringe and needle is placed outside an intermediate portion of the connector.  In addition, it would not have been obvious to one of ordinary skill in the art to modify Fangrow et al. to include the aforementioned allowable subject matter.
The Examiner would like to note that Fangrow (2008/0103482), Paradis (6,079, 432) and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783